DETAILED ACTION
Introduction
This Final Office Action is in response to an amendment filed on December 15, 2020, for the application with serial number 16/175,937.

Claims 1-5 are amended.
Claims 6-8 are added.
Claims 1-8 are pending.

Interview
The Examiner acknowledges the interview conducted on November 30, 2020, in which proposed amendments were discussed with respect to the prior art.

Response to Remarks/Amendments

35 USC §103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  A new search returned the Kundu reference, cited in the rejections below.  The Applicants arguments are moot in light of the newly cited reference.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0308064 A1 to Glaser (hereinafter ‘GLASER’) in view of US 2015/0112585 A1 to Knepper et al. (hereinafter ‘KNEPPER’) and US 2017/0169528 to Kundu et al. (hereinafter ‘KUNDU’).

Claim 1 (Currently Amended)
GLASER discloses a carrying system for carrying a user to a location of a procedure required for boarding in an airport, the carrying system comprising: a movable body configured to perform unmanned driving and used for transportation of the user (see ¶[0059]; an autonomous vehicle segment).
GLASER does not explicitly disclose, but KNEPPER discloses, in the airport (see ¶[0058]; driverless vehicles, such as airport transportation).
GLASER discloses multi-mode transport management that includes autonomous transportation modes to airports (see abstract and ¶[0004]) that uses global positioning technology (see ¶[0002]).  KNEPPER discloses a communication system for drivers and riders with geolocation and navigation information that includes driverless vehicles in airports.  It would have been obvious to include the driverless vehicles in airports as taught by KNEPPER in the system executing the method of GLASER with the motivation to include autonomous modes of transportation in airports.   
GLASER does not specifically disclose, but KUNDU discloses, an airport server (see abstract ¶[0040]; real-time data feeds from multiple airport systems; a web server) configured to determine: flight schedules for aircrafts (see ¶[0003]; flight departures.  See also ¶[0059] and Fig. 6; data relating to flight time, flight status), a boarding procedure for a user who is scheduled for a flight from the airport (see ¶[0004] and [0150]; boarding times and departure times), and a boarding procedure status of the user (see again ¶[0150]; A Boarding , wherein the boarding procedure of the user includes at least flight check-in (see ¶[0118] and [0148]; check-in feed data), safety inspection (see ¶[0156]; security checkpoint status data and safety data), and boarding gate check-in (see Figs. 6-7; 60 minutes to boarding.  Time to gate).
GLASER further discloses a management server configured to manage movement of the movable body in the airport (see ¶[0033]; an autonomous vehicles system with one or more backend server systems), the management server being configured to receive a flight schedule (see ¶[0037]; transportation schedules for different transportation systems) and a boarding procedure progress status of the user from the airport server (see again ¶[0037]; status updates and notifications for the different transportation systems, including “delayed” status reports), 
GLASER does not specifically disclose, but KUNDU discloses, determine whether the user is delayed for the boarding procedure based on a departure time of the flight schedule and the boarding procedure progress status of the user (see again ¶[0150]; A Boarding Compliance report that indicates probability of reaching the gate in a timely manner.  See also ¶[0003]; flight departures),
GLASER discloses multi-mode transport management that includes autonomous transportation modes to airports (see abstract and ¶[0004]) that uses global positioning technology (see ¶[0002]).  KUNDU discloses a federated system for centralized management and distribution of content media that uses data from multiple airports systems and creates special purpose feeds for each data destination to update status of operations in an airport.  It would have been obvious for one of ordinary skill in the art to include the status updates as taught by KUNDU in the system executing the method of GLASER with the motivation to update a current transportation plan to compensate for delays or the like (see GLASER ¶[0062]).
upon a determination the user is delayed for the boarding procedure, determine a location of the delayed user in the airport (see ¶[0032]; a user device with a GPS module capable of receiving GPS satellite signals and generating GPS coordinates), and 
dispatch the movable body to the delayed user (see abstract; control the dispatch timing of the vehicle) and transmit, to the movable body, an instruction (see ¶[0051] and claim 11; The communication module 312 facilitates data communication between the hardware platform 300 and other components as needed during the operation of the hardware platform) for carrying the delayed user to a location of a procedure which the delayed user has not been through in the boarding procedure in the airport (see ¶[0004]; transport passengers to a desired destination), the movable body being configured to move to the delayed user in accordance with the instruction (see again ¶[0004]; autonomous vehicles can be used to transport passengers to a desired destination), and move, in accordance with the instruction, to the location of the procedure which the delayed user has not been through in the airport, when the delayed user rides on the movable body (see ¶[0038]; ride an autonomous vehicle from the bus stop to the hotel).

Claim 3 (Currently Amended)
The combination of GLASER, KNEPPER, and KUNDU discloses the carrying system according to claim 1.
GLASER further discloses wherein upon the determination the user is delayed for the boarding procedure, the management server is configured to obtain location information of the delayed user from a mobile terminal of the delayed user, and modify a dispatch location for the movable body in accordance with the obtained location information (see ¶[0032]-[0034]; a user device with a GPS module capable of receiving GPS satellite signals and generating GPS .

Claim 4 (Currently Amended)
GLASER discloses A management server (see ¶[0033]; an autonomous vehicles system with one or more backend server systems) comprising: a communication device configured to communicate with a movable body (see ¶[0002] and [0022]; the autonomous vehicle uses vehicle-to-infrastructure technology and vehicle-to-vehicle communication), the movable body being configured to perform unmanned driving for transporting a user (see ¶[0059]; an autonomous vehicle segment).
GLASER does not explicitly disclose, but KNEPPER discloses, in an airport (see ¶[0058]; driverless vehicles, such as airport transportation).
GLASER discloses multi-mode transport management that includes autonomous transportation modes to airports (see abstract and ¶[0004]) that uses global positioning technology (see ¶[0002]).  KNEPPER discloses a communication system for drivers and riders with geolocation and navigation information that includes driverless vehicles in airports.  It would have been obvious to include the driverless vehicles in airports as taught by KNEPPER in the system executing the method of GLASER with the motivation to include autonomous modes of transportation in airports.  
GLASER further discloses a processor configured to perform first to third processes (see ¶[0007]; a computer-based system), 
the first process being a process for receiving a flight schedule (see ¶[0037]; transportation schedules for different transportation systems) and a boarding procedure progress status of the user from an airport server configured to manage a boarding procedure of the user (see again ¶[0037]; status updates and notifications for the different transportation systems, including “delayed” status reports).
, wherein the boarding procedure of the user includes at least flight check-in (see ¶[0118] and [0148]; check-in feed data), safety inspection (see ¶[0156]; security checkpoint status data and safety data), and boarding gate check-in (see Figs. 6-7; 60 minutes to boarding.  Time to gate), the second process being a process for determining the user is delayed for the boarding procedure based on the flight schedule and the boarding procedure progress status of the user (see again ¶[0150]; A Boarding Compliance report that indicates probability of reaching the gate in a timely manner.  See also ¶[0003]; flight departures),
GLASER discloses multi-mode transport management that includes autonomous transportation modes to airports (see abstract and ¶[0004]) that uses global positioning technology (see ¶[0002]).  KUNDU discloses a federated system for centralized management and distribution of content media that uses data from multiple airports systems and creates special purpose feeds for each data destination to update status of operations in an airport.  It would have been obvious for one of ordinary skill in the art to include the status updates as taught by KUNDU in the system executing the method of GLASER with the motivation to update a current transportation plan to compensate for delays or the like (see GLASER ¶[0062]).
GLASER further discloses specifying a location of the delayed user in the airport (see ¶[0032]; a user device with a GPS module capable of receiving GPS satellite signals and generating GPS coordinates),
the third process being a process for dispatching the movable body to the delayed user (see abstract; control the dispatch timing of the vehicle) and transmitting, to the movable body, an instruction (see ¶[0051] and claim 11; The communication module 312 facilitates data communication between the hardware platform 300 and other components as needed during the operation of the hardware platform) for carrying the delayed user to a location of a procedure  which the delayed user has not been through in the boarding procedure (see ¶[0004]; transport passengers to a desired destination).

Claim 5 (Currently Amended)
GLASER discloses a method for carrying a user (see abstract; at least one vehicle segment).  
GLASER does not explicitly disclose, but KNEPPER discloses,  in an airport (see ¶[0058]; driverless vehicles, such as airport transportation).
GLASER discloses multi-mode transport management that includes autonomous transportation modes to airports (see abstract and ¶[0004]) that uses global positioning technology (see ¶[0002]).  KNEPPER discloses a communication system for drivers and riders with geolocation and navigation information that includes driverless vehicles in airports.  It would have been obvious to include the driverless vehicles in airports as taught by KNEPPER in the system executing the method of GLASER with the motivation to include autonomous modes of transportation in airports.  
GLASER further discloses using a movable body configured to perform unmanned driving (see ¶[0059]; an autonomous vehicle segment), the method comprising: 
obtaining a flight schedule (see ¶[0037]; transportation schedules for different transportation systems) and a boarding procedure progress status of the user from an airport server configured to manage a boarding procedure of the user (see again ¶[0037]; status updates and notifications for the different transportation systems, including “delayed” status reports).
GLASER does not specifically disclose, but KUNDU discloses, wherein the boarding procedure of the user includes at least flight check-in (see ¶[0118] and [0148]; check-in feed data), safety inspection (see ¶[0156]; security checkpoint status data and safety data), and boarding gate check-in (see Figs. 6-7; 60 minutes to boarding.  Time to gate);
determining the user is delayed for the boarding procedure based on the flight schedule and the boarding procedure progress status of the user (see again ¶[0150]; A ,
GLASER discloses multi-mode transport management that includes autonomous transportation modes to airports (see abstract and ¶[0004]) that uses global positioning technology (see ¶[0002]).  KUNDU discloses a federated system for centralized management and distribution of content media that uses data from multiple airports systems and creates special purpose feeds for each data destination to update status of operations in an airport.  It would have been obvious for one of ordinary skill in the art to include the status updates as taught by KUNDU in the system executing the method of GLASER with the motivation to update a current transportation plan to compensate for delays or the like (see GLASER ¶[0062]).
GLASER further discloses specifying a location of the delayed user in the airport (see ¶[0032]; a user device with a GPS module capable of receiving GPS satellite signals and generating GPS coordinates);
dispatching the movable body to the delayed user (see abstract; control the dispatch timing of the vehicle) and notifying, to the movable body, an instruction (see ¶[0051] and claim 11; The communication module 312 facilitates data communication between the hardware platform 300 and other components as needed during the operation of the hardware platform) for carrying the delayed user to a location of a procedure which the delayed user has not been through in the boarding procedure (see ¶[0004]; transport passengers to a desired destination); 
moving the movable body to the delayed user in accordance with the instruction (see again ¶[0004]; autonomous vehicles can be used to transport passengers to a desired destination); and 
moving, in accordance with the instruction, the movable body to the location of the procedure which the delayed user has not been through, when the delayed user rides on the movable body (see ¶[0038]; ride an autonomous vehicle from the bus stop to the hotel).

Claim 8 (New)
The combination of GLASER, KNEPPER, and KUNDU discloses the carrying system according to claim 1.
GLASER further discloses wherein, the airport server notifies the management server upon completion of the procedure to which the movable body moved the delayed user, so that the boarding procedure progress status is updated in the management server (see ¶[0037]; obtain and process status updates and notifications for the different transportation systems).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0308064 A1 to GLASER, US 2015/0112585 A1 to KNEPPER et al., and US 2017/0169528 to KUNDU et al. as applied to claim 1 above, and further in view of US 2016/0300252 A1 to Frank et al. (hereinafter ‘FRANK’).

Claim 2 (Currently Amended)
The combination of GLASER, KNEPPER, and KUNDU discloses the carrying system according to claim 1.
The combination of GLASER, KNEPPER, and KUNDU does not specifically disclose, but FRANK discloses, wherein upon the determination the user is delayed for the boarding procedure, the management server is configured to obtain images of a plurality of cameras installed in the airport, and determine the location of the delayed user in the airport using the obtained images (see ¶[01554]; identify locations of users in the real world using facial recognition through security cameras).
GLASER discloses multi-mode transport management that includes autonomous transportation modes to airports (see abstract and ¶[0004]) that uses global positioning technology to locate users (see ¶[0032]).  FRANK discloses locating users in the real world using security cameras with facial recognition.  It would have been obvious to include the facial .  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0308064 A1 to GLASER, US 2015/0112585 A1 to KNEPPER et al., and US 2017/0169528 to KUNDU et al. as applied to claim 1 above, and further in view of US 2011/0054954 A1 to Mehl et al. (hereinafter ‘MEHL’).

Claim 7 (New)
The combination of GLASER, KNEPPER, and KUNDU discloses the carrying system according to claim 1.
The combination of GLASER, KNEPPER, and KUNDU does not specifically disclose, but MEHL discloses, wherein the boarding procedure progress status indicates which ones of the boarding procedures have been completed and which ones of the boarding procedures are not yet completed by the user, and the management server determines whether the user is delayed based on a departure time indicated in the flight information and a time for each of the boarding procedures that are not yet completed by the user (see abstract and ¶[0002], [0007], [0018], and claim 1; determine which of a plurality of check-in procedures have been completed in an airport environment).
GLASER discloses multi-mode transport management that includes autonomous transportation modes to airports (see abstract and ¶[0004]) that uses global positioning technology (see ¶[0002]).  KUNDU discloses a federated system for centralized management and distribution of content media that uses data from multiple airports systems and creates special purpose feeds for each data destination to update check-in, boarding, and security checkpoint status in an airport.  MEHL discloses passenger check-in finalization that includes determining which of a plurality of check-in procedures have been completed.  It would have .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0308064 A1 to GLASER, US 2015/0112585 A1 to KNEPPER et al., US 2017/0169528 to KUNDU et al., and US 2016/0300252 A1 to FRANK et al. as applied to claims 1 and 2 above, and further in view of US 2016/0154994 A1 to Kim et al. (hereinafter ‘KIM’).

Claim 6 (New) 
The combination of GLASER, KNEPPER, KUNDU, and FRANK discloses the carrying system according to claim 2.
The combination of GLASER, KNEPPER, KUNDU, and FRANK does not specifically disclose, but KIM discloses, wherein the management server includes a database that stores pre-registered information from the user, including a facial photograph of the user, and the management server verifies the obtained images with the facial photograph (see ¶[0037] and [0040] & Fig. 1; preregister image features from 2D input from a plurality of face images for the purposes of facial recognition).
GLASER does not specifically disclose, but FRANK discloses, in order to determine the location of the delayed user in the airport (see ¶[01554]; identify locations of users in the real world using facial recognition through security cameras).
GLASER discloses multi-mode transport management that includes autonomous transportation modes to airports (see abstract and ¶[0004]) that uses global positioning technology to locate users (see ¶[0032]).  FRANK discloses locating users in the real world using security cameras with facial recognition.  It would have been obvious to include the facial 
GLASER discloses multi-mode transport management that includes autonomous transportation modes to airports (see abstract and ¶[0004]) that uses global positioning technology to locate users (see ¶[0032]).  FRANK discloses locating users in the real world using security cameras with facial recognition.  KIM discloses registering a face and recognizing a face with facial recognition technology.  It would have been obvious to include the registering of a face as taught by KIM in the system executing the method of GLASER with the motivation to implement facial recognition technology.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624